Per Curiam.
This was an accident case, in which the plaintiff received a verdict of $7,000 for personal injuries. The defendant obtained a rule to show cause and writes down ten reasons for a new trial. They call for no discussion. They are without legal merit. All the questions involved are questions of fact. The plaintiff was riding in an automobile driven by John Ferrari, about eight o’clock in the evening of March 30th, 1922. He ran into the defendant’s automobile truck, which was parked on Main street, Paterson, unlighted. As a result of the collision the plaintiff’s right leg was fractured at the hip; The doctor’s bill was $250. The hospital bill was $194. The plaintiff was earning on the average at the time of the accident $30 to $35 per week. He has been unable to work since the accident. The rule to show cause is discharged.